DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I Claims 1-10 in the reply filed on 25 February 2021 is acknowledged.  The traversal is on the ground(s) that the Examiner failed to specifically point out how the differences between the method and apparatus (software) were material differences.  This is not found persuasive because as Applicant correctly pointed out under MPEP 806.05(e), a process and apparatus for its practice can be shown to be distinct inventions, if either of the following can be shown: (A) that the process as claimed can be practiced by another materially different apparatus or by hand…, in the instant case the method as claimed does not require any particular programing or computer parts and therefore could be practiced manually or by hand.  These differences are material (i.e. substantive in nature) because the parts and structure of a manually controlled apparatus are different than those of a computer (automated).  Said differences would necessarily result in different classification and field of search.  Applicant is encouraged to maintain the withdrawn claims and amend them to be commensurate in scope with that of the elected claims so that upon indication of allowable subject matter, rejoinder may be appropriate.
The requirement is still deemed proper and is therefore made FINAL.
Additionally since new method claim 25 is drawn to subject matter different than the elected claims, it too will be withdrawn.
Accordingly, Claims 11-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims describe a thermoplastic within a chopped prepreg fiber and then disclose melting the chopped prepreg fiber.  It is the Examiner’s position that the fiber is not melted only the thermoplastic within the fiber.  Melting the fibers would defeat the purpose of having them in the first place.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim describes “a portion of an aircraft assembled according to the method of claim 1”, however claim 1 does not describe any assembly steps so it is unclear how the portion of the aircraft would be assembled.  For purposes of examination, the Examiner will interpret the claim as if it read “wherein the composite part formed in claim 1 is an aircraft part”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Polk Jr. et al. (US PG Pub. 2003/0232176)).
Regarding Claim 1: Polk Jr. et al. method for fabricating a composite part, the method comprising: heating a female die (23’)  having a receptacle and a complementary male die (25) (Figure 2 and [0107]) ; heating an extruder above a melting point of a thermoplastic within chopped prepreg fiber (806-808 (Figure 8A), the thermoplastic material combined with the fiber is being interpreted to be the same as or equivalent to the prepreg fiber thermoplastic fiber composite), in order to melt chopped prepreg fiber disposed within the extruder (806-808 (Figure 8A), the thermoplastic material combined with the fiber is being interpreted to be the same as or equivalent to the prepreg fiber thermoplastic fiber composite); extruding the chopped prepreg fiber from the extruder into the receptacle of the female die while the chopped prepreg fiber remains molten (808, Figure 8A); pressing the male die into the female die, causing the molten chopped prepreg fiber to fully enter receptacle (812, Figure 8A); and cooling the chopped prepreg fiber in the receptacle of the female die to form a composite part ([0106]-[0107], extraction of part, part must necessarily be cooled to facilitate removal from mold.  The molten 
Regarding Claim 3: Polk Jr. et al. teach the invention as described above in the rejection of Claim 1.  Polk Jr. et al. further disclose wherein: the female die includes multiple receptacles, and the method further comprises: extruding the chopped prepreg fiber from the extruder into the multiple receptacles of the female die (Figures 2 and 7).
Regarding Claim 8: Polk Jr. et al. teach the invention as described above in the rejection of Claim 1.  Polk Jr. et al. further disclose wherein: the male die has a protrusion that is complementary to the receptacle (23’ and 25, Figure 2).
Regarding Claim 9: Polk Jr. et al. teach the invention as described above in the rejection of Claim 1.  Polk Jr. et al. further disclose the method to comprise disposing the female die at the extruder (Figures 2, 3, 6, etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over (Polk Jr. et al. (US PG Pub. 2003/0232176)).
Regarding Claim 2: Polk Jr. et al. teach the invention as described above in the rejection of Claim 1.  Polk Jr. et al. fail to specifically disclose wherein: a volume of the receptacle is less than one and a half times a volume of the chopped prepreg fiber extruded into the receptacle.  However changes in size and shape are rarely patentable.  Absent a showing of unexpected results a person having ordinary skill in the art at the time of invention would have found the size of the cavity to be a matter of routine optimization taking into account the size of the part and the density of the raw materials as well as other engineering factors.
Regarding Claim 4: Polk Jr. et al. teach the invention as described above in the rejection of Claim 1.  Polk Jr. et al. further discloses wherein: the female die comprises a segmented die, and the method further comprises: separating segments of the segmented die to remove a composite part from the receptacle.  However segmented molds are well known in the art of molding.  Absent a showing of unexpected results a person having ordinary skill in the art at the 
Regarding Claim 7: Polk Jr. et al. teach the invention as described above in the rejection of Claim 1.  Polk Jr. et al. further disclose cooling the chopped prepreg fiber part (heating and cooling molds 812, Figure 8A); and cooling the chopped prepreg fiber in the receptacle of the female die to form a composite part ([0106]-[0107], extraction of part, part must necessarily be cooled to facilitate removal from mold.  The molten part would deform otherwise, see also [0061], describing that the press is cooled and the part is ejected while the other mold is being charged with hot melt) but fails to describe that said cooling comprises applying a cooling fluid to the female die and the male die.  However cooling dies with a fluid is well known in the art.  Such subject matter, absent a showing of unexpected results would not lead to patentability
Regarding Claim 10: Polk Jr. et al. teach the invention as described above in the rejection of Claim 1.  Polk Jr. et al. fail to disclose the purpose of the part.  However absent a showing of unexpected results, a person having ordinary skill would find the part to be a matter of obvious design choice.   Further Polk Jr. et al. further disclose that the invention is not limited as to size, shape, composition, weight or strength and thus a person having ordinary skill in the art would have found it obvious to make any number of different types of parts such as airplane parts.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over (Polk Jr. et al. (US PG Pub. 2003/0232176)), as applied in the rejection of the claims above, further in view of Nguyen et al. (US PG Pub. 2018/0290339).
Regarding Claim 5: Polk Jr. et al. teach the invention as described above in the rejection of Claim 1.  Polk Jr. et al. further disclose heating and cooling the die as described above.  While 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521.  The examiner can normally be reached on CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT J GRUN/Primary Examiner, Art Unit 1744